Citation Nr: 9901216	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left wrist (minor), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
December 1982.





The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii that continued a noncompensable evaluation 
for his left wrist disability.  The RO in June 1998 increased 
the disability rating to 10 percent under Diagnostic Code 
5215-5010 criteria and the veteran has continued his appeal.

The Board observes that in June 1998, the RO granted service 
connection for status postoperative excision, left wrist 
ganglion as secondary to the service-connected left wrist 
fracture residuals and assigned a separate noncompensable 
evaluation under Diagnostic Code 7898-8516 criteria from May 
1997 after a temporary total rating under 38 C.F.R. § 4.30 
from March 14, 1997 through April 1997.  The veteran was 
notified of this determination in June 1998 and a notice of 
disagreement with the rating assigned has not, as yet, been 
filed.  This issue is not inextricably intertwined with the 
matter on appeal and is not part of the current appellate 
action.


FINDINGS OF FACT

1.  Postoperative residuals of a left wrist fracture are 
currently manifested by pain and appreciably limited range of 
motion; ankylosis of the left wrist is not reported.

2.  Postoperative residuals of a left wrist fracture have not 
rendered the veterans disability picture unusual or 
exceptional in nature, nor have they been shown to have 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for postoperative residuals of a left wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in March 1983 after a review of the veterans service 
medical records granted service connection for postoperative 
residuals of a left wrist fracture with fracture of the 
navicular bone and assigned a noncompensable rating, applying 
Diagnostic Code 5215 criteria.  The rating, increased to 10 
percent after a VA examination in 1983, was reduced to 
noncompensable by the RO in 1985 and the Board affirmed the 
reduction in 1986.

In 1996 the veteran submitted a claim for an increased 
(compensable) evaluation for his left wrist disability 
supported by current VA outpatient treatment records that 
included an X-ray reported as showing an old well healed 
fracture of the carpal navicular of the left wrist.  The 
fracture was described as having healed in nearly perfect 
position.  Ongoing left wrist complaints are reported in 
subsequent VA outpatient treatment records.  A May 1997 X-ray 
shows grossly stable left wrist findings since previous 
consultation in early 1996.  A 1997 radiology report from a 
military hospital shows findings consistent with avascular 
necrosis of the scaphoid bone and no evidence of nonunion.  
On the reverse of the radiology report a handwritten entry 
dated in September 1997 shows left wrist extension and 
flexion from 0 to 19 degrees and 17 degrees, respectively and 
ulnar deviation to 6 degrees and radial deviation to 11 
degrees.  

On a VA examination in October 1997 the veterans left wrist 
pain complaints were reported.  It was also recorded that he 
was right hand dominant and had not worked in over one year.  
Objectively, there was pain on motion of the wrist, the wrist 
was tender to touch and there was mild swelling and a 7.5 
centimeter well healed, slightly raised (1 millimeter) scar 
of the volar aspect of the wrist.  Radial deviation was 
completed to 15 degrees and ulnar deviation was to 20 
degrees.  Palmar flexion and dorsiflexion were completed to 
35 degrees and 50 degrees, respectively.  A computerized 
tomographic (CT) scan of the left wrist disclosed avascular 
necrosis, left scaphoid cyst and healed fracture.  An X-ray 
also showed a healed left scaphoid fracture and cortical 
irregularity along the scaphoid and joint surface.  The 
diagnoses included status post left scaphoid fracture and 
mild avascular necrosis with mild arthritis of the left 
scaphoid.

The examiner opined that the veterans current problem 
including pain and stiffness were related to his service-
connected fracture of the left scaphoid and that he had 
developed mild arthritis in the scaphoid that caused him mild 
stiffness, pain and swelling.

The VA records show that in early 1998 the veteran underwent 
a left wrist arthroscopy and debridement and that the 
surgical findings were mild synovitis radially, Grade IV, and 
Grade I on the scaphoid.  The discharge diagnosis was mild 
degenerative joint disease.  The operative records show that 
the veteran was noted to have only mild areas of degenerative 
disease and should feel improvement in his symptomatology 
with the procedure and debridement.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Wrist, ankylosis of (minor): unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation may be 
rated 40 percent.  Any other position, except favorable, may 
be rated 30 percent.  Favorable in 20° to 30° dorsiflexion 
shall be rated 20 percent.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  Diagnostic Code 5214.

Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15°, or palmar flexion limited in line 
with forearm shall be rated 10 percent.  Diagnostic Code 
5215.

Traumatic arthritis shall be rated as degenerative arthritis.  
Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Diagnostic Codes 5003, 5010.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for residuals of a 
fracture of his left wrist is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his service-connected left wrist disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board finds nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  The RO has conscientiously 
developed the record for sources of medical treatment and the 
VA medical examination completed was thorough and addressed 
the pertinent evaluative criteria.  Although there has not 
been any record of treatment since the 1998 left wrist 
surgery, the operative report viewed with the other evidence 
does not appear to require further development to avoid 
potential prejudice or to permit an informed determination.  

The veteran is not shown to have ankylosis and he is in 
receipt of the highest schedular evaluation for his 
disability.  Indeed, the 1998 operative record indicates his 
symptoms were deemed likely to improve.  The VA examination 
in 1997 supplemented by contemporaneous outpatient reports 
appears to offer the best evidence for rating the disability 
as it confirms a consistent disability picture.  No more 
recent evaluation as comprehensive has been reported.

The veterans disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which assess basically the degree of limitation of 
motion as the primary rating criteria.  In the absence of 
ankylosis, the maximum rating is 10 percent.  

The veteran has been provided the essential rating criteria.  
The Board finds the current rating scheme as applied by the 
RO is appropriate for the veterans disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  The Board 
has reviewed the record mindful of the veterans assertion of 
a deteriorating left wrist with pain, weakness and limited 
movement.  

Applying the pertinent information from the recent VA 
examination to the rating schedule criteria leads the Board 
to conclude that a higher evaluation is not warranted.  The 
left wrist symptoms, overall, appear to be more than a 
percentage evaluation of 10 percent would contemplate.  Here 
applying the rating schedule liberally results in a 10 
percent evaluation recognizing a symptomatic disorder 
characterized by pain and weakness and limitation of motion 
but without ankylosis.  

The recent examination findings viewed objectively support a 
conclusion that the veterans left wrist is not ankylosed as 
defined by the rating criteria and ankylosis has not been 
reported.  The 1998 operative record does not show that the 
procedure resulted in ankylosis of the wrist.  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 as they relate to pain and 
functional loss are generally applicable but since the 
veteran receives the maximum disability rating available 
under DC 5215 for limitation of motion, consideration for 
functional loss due to pain is not required.  Johnston, 
10 Vet. App. at 83, 84.

The Board notes the veteran has not worked recently and that 
this warrants mention of extraschedular consideration.  
However, the left wrist disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding assignment of an 
evaluation in excess of 10 percent on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  The rating schedule is 
considered adequate to compensate considerable loss of 
working time from exacerbation of disability.  38 C.F.R. 
§ 4.1.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
left wrist disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased disability rating for residuals 
of a fracture of the left wrist is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
